DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendment of claim 1 and the addition of claim 12. Claim 4 was previously withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3 & 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2015/0329364 A1), in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A).
With regard to claim 1, Dong et al. teach fabrication of an electrode (paragraph [0190]) with an activated carbon material comprising a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which overlaps with Applicant’s claimed range of 1000 to 1800 m2/g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The activated carbon has a carbon content of at least 99.9 wt.% (paragraph [0016]). Therefore, the carbon material contains less than 0.1% impurities, such as oxygen and/or hydrogen (paragraph [0148]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.

Dong et al. do not teach the R factor (degree of crystallinity) measured by laser Raman spectroscopy.
Takiguchi et al. teach a carbonaceous material for use in an electrode, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of 

With regard to claims 5 – 8, as discussed above for claim 1, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 2 & 9, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as potassium (paragraph [0146]).
With regard to claims 3 & 10, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as iron (paragraph [0146]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
With regard to claim 12, Takiguchi et al. teach the desired R-rating of the carbonaceous material is 0.1 or greater and 1.5 or smaller (paragraph [0317]).

Claims 1 – 3 & 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (US 2011/0002086 A1), in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A).
With regard to claim 1, Feaver et al. teach electrodes (paragraph [0006]) fabricated using ultrapure synthetic amorphous carbon material preferably comprises at least 99% carbon, less than 1% oxygen, and less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5% and less than 0.1% hydrogen overlaps with Applicant’s claimed range of 0.05 to 0.25%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Additionally, the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]).
Feaver et al. teach the amorphous carbon is formed from a polymer gel.
However, claim 1 defines the product by how the product was made (i.e. derived from a plant).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Feaver et al. do not teach the R factor (degree of crystallinity) measured by laser Raman spectroscopy.
Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The 
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
With regard to claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 5, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.15% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
claim 6, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.14% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 7, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.4% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 8, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.3% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 9, as discussed above for claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
claim 10, as discussed above for claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
With regard to claim 12, Takiguchi et al. teach the desired R-rating of the carbonaceous material is 0.1 or greater and 1.5 or smaller (paragraph [0317]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 & 5 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of copending Application No. 16/488,862 (reference application), in view of in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1000 to 1800 m2/g. Furthermore, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.25% claimed by the current application Additionally, App. 16/488,862 claims an oxygen content of 0.1Z% to 1.5% by mass (claim 1).
App. No. 16/488,862 fails to claim “wherein the carbonaceous material has an R value of 1.4 or less, where the R value is an intensity ratio Id/IG, where ID is the intensity of a peak appearing around 1360-1 in a Raman spectrum observed by laser Raman spectroscopy, and IG is the intensity of a peak appearing around 1580 cm-1 in the Raman spectrum observed by laser Raman spectroscopy.”
Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claims 2 & 9, App. No. 16/488,862 claims the carbonaceous material contains a potassium element content of 500 ppm or less (claim 2).
With regard to claims 3 & 10, App. No. 16/488,862 claims the carbonaceous material contains an iron element content of 200 ppm or less (claim 3).
With regard to claims 5 – 6, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.15% by mass (claim 5), and more preferably 0.05% to 0.14% by mass (claim 6) claimed by the current application. 
claims 7 – 8, App. 16/488,862 claims an oxygen content of 0.1% to 1.5% by mass, which includes the range of 0.1% to 1.4% by mass (claim 7), and more preferably 0.1% to 1.3% by mass (claim 8).
With regard to claim 11, App. 16/488,862 claims a plant derived carbonaceous material and the instant claim is directed to a product by process claim, where the product is derived from a coconut shell).  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The copending application suggests such a product.
With regard to claim 12, as discussed above, Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). This includes Applicant’s claimed R value range of 1.2 to 1.4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 3 & 5 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of copending Application No. 16/301,589 (reference application), in view of Feaver et al. (US 2011/0002086 A1). 
With regard to claims 1 & 12, App. No. 16/301,589 claims a carbonaceous material derived from a plant, having a specific surface area of 1,200 to 1,800 m2/g according to a BET method, a hydrogen element content of 0.14 wt.% or less, which overlaps with Applicant’s claimed range of 0.05 – 0.25% by mass, and an R-value of 1.2 – 1.4.
App. No. 16/301,589 fails to claim an oxygen element content of 0.1% to 1.5% by mass.
Feaver et al. teach electrodes (paragraph [0006]) fabricated using ultrapure synthetic amorphous carbon material preferably comprises at least 99% carbon and less than 1% oxygen (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5%. Impurities such as oxygen should be reduced to avoid decreased performance when used as an electrolyte material (paragraphs [0008], [0127], [0130]). Examples of electrolyte impurities containing oxygen include carbonates and hydroxides (paragraph [0116]).
Therefore, based on the teachings of Feaver et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a carbonaceous material comprising 0.1 – 1.5% by mass oxygen to avoid decreased performance of the carbon material when used in an electrode. As set forth in MPEP 2144.05, in the case prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With regard to claim 2, App. No. 16/301,589 claims a potassium element content of 171 ppm or less, which is within Applicant’s claimed range of 500 ppm or less.
With regard to claim 3, App. No. 16/301,589 claims an iron element content of 7 – 30 ppm, which is within Applicant’s claimed range of an iron element content of 200 ppm or less.
With regard to claim 5, App. No. 16/301,589 claims a hydrogen element content of 0.14 wt.% or less, which overlaps with Applicant’s claimed range of 0.05 – 0.15 % by mass.
With regard to claim 6, App. No. 16/301,589 claims a hydrogen element content of 0.14 wt.% or less, which includes Applicant’s claimed range of 0.05 – 0.14 % by mass.
With regard to claim 7, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.4% by mass.
With regard to claim 8, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.3% by mass.
With regard to claim 9, App. No. 16/301,589 claims a potassium element content of 171 ppm or less, which is within Applicant’s claimed range of 300 ppm or less.
claim 10, App. No. 16/301,589 claims an iron element content of 7 – 30 ppm, which is within Applicant’s claimed range of an iron element content of 50 ppm or less.
With regard to claim 11, App. No. 16/301,589 claims a carbonaceous material derived from a coconut shell.

Claims 1 – 3 & 5 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 10,984,963 , in view of Feaver et al. (US 2011/0002086 A1). 
With regard to claim 1, US 10,984,963 claims a carbonaceous material derived from a plant having a specific surface area of 1,800 m2/g to 3,000 m2/g according to a BET method, which overlaps with Applicant’s claimed range of 1000 to 1800 m2/g, a hydrogen element content of 0.47 mass% or less, which overlaps with Applicant’s claimed range of 0.05 – 0.25% by mass, and an R-value of 1.2 to 1.6.
US 10,984,963 fails to claim an oxygen element content of 0.1% to 1.5% by mass.
Feaver et al. teach electrodes (paragraph [0006]) fabricated using ultrapure synthetic amorphous carbon material preferably comprises at least 99% carbon and less than 1% oxygen (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5%. Impurities such as oxygen should be reduced to avoid decreased performance when used as an electrolyte material (paragraphs [0008], [0127], [0130]). Examples of electrolyte impurities containing oxygen include carbonates and hydroxides (paragraph [0116]).
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With regard to claim 2, US 10,984,963 claims a potassium element content of 1,000 ppm or less, which includes Applicant’s claimed range of 500 ppm or less.
With regard to claim 3, US 10,984,963 claims an iron element content of 200 ppm or less.
With regard to claim 5, as discussed above, US 10,984,963 claims a hydrogen element content of 0.47 mass% or less, which includes Applicant’s claimed range of 0.05 – 0.15 % or less.
With regard to claim 6, as discussed above, US 10,984,963 claims a hydrogen element content of 0.47 mass% or less, which includes Applicant’s claimed range of 0.05 – 0.14 % or less.
With regard to claim 7, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.4%.
claim 8, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.3%.
With regard to claim 9, US 10,984,963 claims a potassium element content of 1,000 ppm or less, which includes Applicant’s claimed range of 300 ppm or less.
With regard to claim 10, US 10,984,963 claims an iron element content of 200 ppm or less, which includes Applicant’s claimed range of 50 ppm or less.
With regard to claim 11, US 10,984,963 claims a plant derived carbonaceous material and the instant claim is directed to a product by process claim, where the product is derived from a coconut shell).  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The copending application suggests such a product.
With regard to claim 12, as discussed above, US 10,984,963 claims an R-value of 1.2 to 1.6, which includes Applicant’s claimed range of 1.2 to 1.4.

Response to Arguments
Applicant argues, “Nowhere do the Dong or Feaver references disclose or suggest an R value for their carbonaceous materials. Accordingly, these references do not disclose or suggest an R value of 1.4 or less as recited in independent claim 1, or an R value of 1.2 to 1.4 as recited in dependent claim 12. Thus, the rejections based on 
EXAMINER’S RESPONSE: In light of Applicant’s amendments, a new ground(s) of rejection has been made.

Applicant argues, “Additionally, the claims of the copending application do not recite an R value, as recited in the claims of the present application. Accordingly, Applicant respectfully requests withdrawal of this ground of rejection” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781